DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Bondura on 9/20/21.

2.	Please amend the claims as follows:

1. (Currently amended) A lottery system comprising a pack of lottery tickets, the pack of lottery tickets comprising: a plurality of inter-connected lottery tickets fan-folded into a stack, wherein each lottery ticket comprises a first side edge; a code on each lottery ticket that identifies the pack and an order or position of the lottery ticket in the pack; a marking pattern along the first side edge of the lottery tickets, wherein the marking pattern comprises at least one mark; the pack comprising a side face defined by the first side edges of the lottery tickets in the pack, wherein the marking pattern on the lottery tickets in the stack align so as to form an identification image on the side face that is unique to the pack; and the marking pattern on each lottery ticket being unique to the respective lottery ticket such that no two lottery tickets in the stack have the same marking pattern and wherein the marking pattern is linked to the code on each lottery ticket such that each lottery ticket in the pack is separately authenticatable when separated from the pack by scanning the code to retrieve an image of marks that should be on the ticket based on the pack identity and order or position of the lottery ticket in the pack, and comparing its marking pattern to [[a]] the retrieved [[or replicated ]]image 
2. (Currently amended) The lottery system 
3. (Currently amended) The lottery system 
4. (Currently amended) The lottery system 
5. (Currently amended) The lottery system 
6. (Currently amended) The lottery system 
7. (Currently amended) The lottery system 
8. (Currently amended) The lottery system 
9. (Currently amended) A method for forming a pack of lottery tickets and verifying authenticity of individual lottery tickets within the pack, comprising: printing a continuous formation of lottery tickets interconnected end-to-end, wherein each lottery ticket has a first side edge: printing a unique code on each lottery ticket; providing a marking pattern along the first side edge of each lottery ticket during the printing, wherein the marking pattern comprises at least one mark; folding the formation of lottery tickets into a fan-folded stack wherein the first side edges define a side face of the pack, the unique code on each lottery ticket identifying the pack and order or location of the lottery ticket within the pack; the marking pattern for each lottery ticket in the pack being unique such that no two lottery tickets in the pack have the same marking pattern and a totality of the marking patterns in the pack align to form an identification image on the side face that is unique to the pack and usable by a person for visually identifying [[or accounting]] for one pack from another pack; verifying authenticity of one of the lottery tickets from the pack presented for redemption by: scanning [[and using]] the unique code on the presented lottery ticket to retrieve an image of marks that should be on the ticket, and identify the pack from which the presented lottery ticket was distributed and the order or location of the presented lottery ticket in the pack; based on the pack identification and order or location of the presented lottery ticket in the identified pack, determining the marking pattern that should be present on the presented lottery ticket based on the retrieved image; and verifying that the determined marking pattern is on the presented lottery ticket.  

Allowable Subject Matter
3.	1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a lottery system and method comprising the limitations required by independent claims 1 and 9.  Specifically, independent claim 1 is directed to a lottery system comprising a pack of lottery tickets fan folded into a stack. Each ticket has a unique marking pattern (no two tickets having the same marking pattern) along a first side edge such that the pack comprises an identification image on a side face of the stack. The marking pattern is linked to a code on the ticket that identifies the pack and an order or position of the lottery ticket in the pack. When the code is scanned an image of marks is retrieved, wherein the image is of marks that should be on the ticket based on the pack identity and order or position of the lottery ticket in the pack, allowing a comparison to the ticket marking pattern to the retrieved image. With respect to the method claims of claim 9, the tickets are printed end to end with each ticket containing a unique code identifying the pack and order or location of the ticket within the pack. A unique marking pattern is provided along the first edge (no two lottery tickets in the pack have the same marking), and the tickets are fan –folded into a stack comprising a side face. The totality of marking patterns in the pack align to form an identification image on the side face. The identification image is unique to the pack, usable to visually identify one pack from another. Authenticity of the tickets presented for redemption is verified by scanning the unique code to retrieve an image of marks that should be on the ticket, and identify the pack from which the ticket was distributed and the order or olfaction of the ticket in the pack. Based on the pack identification and order or location of the ticket within the identified pack, the method requires determining if the marking pattern that should be present on the lottery ticket based on the retrieved image, and then verifying that the determined pattern is on the presented ticket. This system and method provide a lottery game with improved lottery ticket integrity in a convenient manner for the operators. Examiner considers the “markings” to be functional related to the lottery ticket substrate due to its unique position with respect to the substrate - - analogous to the markings in In re Gulack. As such, the printed matter is given patentable weight. One having ordinary skill in the art would not have found it obvious to modify a traditional lottery system or method in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Irwin, JR (US Pat. No. 10,183,213).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711